Citation Nr: 0200469	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 until June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has Level II hearing in each ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

The veteran contends that the evaluation assigned for his 
service-connected hearing loss should be increased to reflect 
more accurately the severity of his symptomatology.  The 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
connection, it is apparent that the RO notified the claimant 
of the medical evidence needed to substantiate the claim in 
the September 2001 Statement of the Case (SOC), and the Board 
finds that the August 2000 VA examination, which evaluated 
the status of the veteran's disability, is adequate for 
rating purposes and no further development is warranted. 

The Board finds no prejudice to the veteran in this case by 
proceeding with adjudication of entitlement to an increased 
rating as the RO has complied with the notice provisions of 
the VCAA.  This is so because the RO specifically notified 
the veteran of the requirements needed for an increased 
rating in the SOC issued in September 2001.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1. Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that VA changed the regulations pertaining to 
the evaluation of hearing loss and diseases of the ear 
effective June 10, 1999, one year before the veteran's claim 
was filed.  Under these regulations, an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (2001).

In a September 1958 rating decision, the veteran was granted 
service connection for partial bilateral, perception-type 
deafness and assigned a noncompensable (0 percent) disability 
rating, effective from June 19, 1958.  That decision was 
based on service records showing that, in June 1957, the 
veteran claimed that he had had deafness since birth which 
was worsening and he was diagnosed with perceptive-type 
hearing loss, high tones only, bilateral, secondary to 
acoustic trauma (artillery fire in service).  A May 1958 
audiological examination revealed an average of an 8-decibel 
hearing loss in speech ranges in the veteran's left ear, and 
a 5-decibel loss in his right ear, in the lower frequencies.  
In the high frequencies, there was an average of a 45-decibel 
hearing loss in the left ear, and a 37-decibel loss in the 
right ear.  The noncompensable disability rating was based on 
an August 1958 VA audiological examination, which showed 
puretone averages ranging from 12 to 14 decibels in the right 
ear and from 10 to 12 decibels in the left ear.  The 
veteran's speech recognition/discrimination score using the 
Maryland CNC test ranged from 96 to 100 percent for the right 
ear and was 96 percent for the left ear.  The tests showed 
bilateral partial perception-type deafness primarily 
involving the 4000 frequency, along with a slight drop in the 
2000 frequency in the left ear.
Although the veteran applied twice for an increased rating 
and the RO has since recharacterized the veteran's disability 
as bilateral hearing loss, the noncompensable rating has 
remained unchanged since 1958.

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in August 2000, which showed 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
70
75
LEFT
10
30
50
70
75

The puretone average for the right ear was 51.25 and the 
average for the left ear was 48.75.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 88 percent for both ears.  The veteran reported high 
frequency hearing that was judged to be moderately 
handicapping with the greatest difficulty being listening 
with background noise competition.  The examination revealed 
normal middle ear function and normal hearing acuity in both 
ears through 1000 Hertz, sharply sloping to a moderately 
severe high frequency sensorineural hearing loss in both ears 
above 1000 Hertz.  Speech recognition reflected the 
audiometric profile in both ears.  In summary, the veteran 
was determined to have high frequency moderately severe 
sensorineural hearing loss in both ears above 1000 Hertz.

The audiometric findings of the veteran's August 2000 VA 
examination correspond to Level II hearing in each ear.  
These findings are commensurate with a noncompensable rating 
according to the schedular criteria under the regulations.  
38 C.F.R. § 4.85.

The Board finds that entitlement to an increased 
(compensable) rating for bilateral hearing loss is not 
warranted under the regulations.  The Board has considered 
the veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable rating in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, 
application of the rating schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examination show that the 
criteria for a compensable rating are not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected hearing 
loss has resulted in frequent hospitalizations or caused 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the veteran's disability is no more than 
noncompensably disabling.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

